Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of group I and species a, j and n in the reply filed on 04/07/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Status of Claims
Claims 21-40 are pending,  claims 31-39 have been withdrawn from consideration, and claims 21-30 and 40 are currently under consideration for patentability under 37 CFR 1.104

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/01/2019 has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Obara et al. (U.S. 2017/0014017) in view of Kase et al. (U.S. 2011/0275889).
With respect to claim 21, Obara et al. teaches a method of using an endoscope system that includes a first optical assembly (11b,15b), a second optical assembly (11c,15c), and at least one illuminator associated with each of the first optical assembly (12b) and the second optical assembly (12c), the method comprising: 
generating a first image of a body cavity from the first optical assembly (16B) and a second image of the body cavity from the second optical assembly (16C); 
simultaneously displaying the first image and the second image on a first screen and a second screen, respectively (FIG. 6). 
However, Obara et al. does not teach adjusting the first optical assembly to generate and display a magnified portion of the first image and automatically eliminating the display of the second image on the second screen.
With respect to claim 21, Kase et al. teaches a method of using an endoscope system, the method comprising: 
adjusting an optical assembly to generate and display a magnified portion of a first portion of an image; and automatically eliminating the display of a second portion of the image on the second screen (FIG. 8).
Applying the teaching of Kase et al. to the method of Obara et al. would result in enlarging one of 16B/C while eliminating the display of the other of 16B/C.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify Obara et al. to utilize the method of Kase et al. to magnify one lateral image and eliminate the display of another lateral image in order to allow the display appearance of the observation image to be transited appropriately in accordance with the bending direction of the bending portion, and therefore visibility in the bending operation can be improved (para [0074] of Kase et al.).
Allowable Subject Matter
Claim 40 is allowed.
Claims 22-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandra Newton Surgan whose telephone number is (571)270-1618.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795